9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Edward PATTERSON, JR., Plaintiff-Appellant,v.T. W. THORNHILL;  Va. City of Lynchburg;  Lynchburg CityJail; Lawrence Simpson, Defendants-Appellees.
No. 93-6440.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 15, 1993.

Appeal from the United States Magistrate Judge for the Western District of Virginia, at Roanoke.
John Edward Patterson, Jr., Appellant Pro Se.
William Fain Rutherford, Jr., Mark Douglas Loftis, Woods, Rogers & Hazlegrove, William Sampson Kerr, for Appellees.
W.D.Va.
AFFIRMED
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.*  Patterson v. Thornhill, No. CA-91-405-R (W.D. Va.  Nov. 5, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellees' motions to dismiss the appeal.  We also deny Appellant's Motion to Strike Appellee Motion to Dismiss Appeal